Exhibit 10.45

12.22.10

WARNER/CHAPPELL MUSIC, INC.

10585 Santa Monica Boulevard

Los Angeles, CA 90025

December 29, 2010    

Cameron Strang

c/o Proskauer Rose LLP

1585 Broadway

New York, NY 10036-8299

Attn: Ira G. Bogner, Esq.

Dear Cameron:

This letter, when signed by you and countersigned by us (“Company”), shall
constitute our agreement (the “Agreement”) with respect to your employment with
Company. For purposes of this Agreement, an “affiliate” with respect to the
Company shall mean another person that either directly or indirectly, through
one or more intermediaries, controls, is controlled by or is under common
control with, the Company.

 

  1. Position: (a) Effective January 1, 2011 your position shall be Chief
Executive Officer of Warner/Chappell Music, Inc. and (b) you are hereby
appointed Chairman of Warner/Chappell Music, Inc. as of such date as Warner
Music Group may designate, which effective date shall be no later than July 1,
2011.

 

  2. Term: The term of this Agreement (the “Term”) shall commence on January 1,
2011 and end on December 31, 2014. On or before January 4, 2011 or shortly
thereafter, Company shall make a public announcement of your new position as
Chief Executive Officer of Warner/Chappell Music, Inc. and your appointment as
Chairman of Warner/Chappell Music, Inc. to be effective no later than July 1,
2011. Company shall make a draft of the announcement available to you for your
review at a reasonable period of time prior to its scheduled release.

 

  3. Compensation:

(a) Salary: During the Term, Company shall pay you a salary at the rate of
$850,000 per annum.

 

1



--------------------------------------------------------------------------------

(b) Annual Discretionary Bonus: With respect to each fiscal year of the Term
commencing with the fiscal year that begins October 1, 2010 and ends
September 30, 2011 (i.e., the 2011 fiscal year), Company shall consider granting
to you an annual bonus (or a pro rata portion of such annual bonus for a portion
of such fiscal year). Your Target bonus with respect to the 2011 fiscal year of
the Term shall be $637,500 (which reflects a target of $850,000 prorated by the
portion of 2011 fiscal year during which you are employed by Company) and with
respect to each fiscal year of the Term thereafter your Target bonus shall be
$850,000 (or a pro rata portion of such amount for a portion of a year), and the
amount of each annual bonus awarded to you shall be determined by Company based
on factors including the strength of your performance and the performance of
Company and Warner Music Group; provided, that, the amount of each annual bonus
awarded to you may be higher or lower than the Target amount, and shall remain
in the sole discretion of Company. You shall have the opportunity at the start
of each fiscal year to provide meaningful input to Company with respect to the
formulation of pre-established performance goals for such annual bonus; provided
that the final determination of such performance goals shall remain in the sole
discretion of Company. Such annual bonus shall be paid to you no later than such
time when bonuses are paid generally to U.S. senior executives of Warner Music
Group with respect to such fiscal year.

(c) Stock Options: Company shall at the earliest practicable date following the
execution in full of this Agreement and in accordance with the equity granting
policies of the Company (currently anticipated to be on or about January 15,
2011; provided that this Agreement is executed in full on or before January 12,
2011) grant to you 400,000 options to purchase shares of common stock of Warner
Music Group Corp.; subject to the terms of the applicable stock option plan and
agreement.

(d) Payment of Compensation: Compensation accruing to you during the Term shall
be payable in accordance with the regular payroll practices of Company for
employees at your level. You shall not be entitled to additional compensation
for performing any services for Company’s subsidiaries or affiliates.

 

  4.

Exclusivity: Your employment with Company shall be full-time and exclusive.
During the Term you will not render any services for others, or for your own
account, in the field of entertainment or otherwise; provided, however, that you
shall not be precluded from personally, and for your own account, investing or
trading in real estate, stocks, bonds, securities, commodities, or other forms
of investment for your own benefit, except that your rights hereafter to invest
in any business or enterprise principally devoted to any activity which, at the
time of such investment, is competitive to any business or enterprise of Company
or Warner Music Inc. or the subsidiaries or affiliates thereof, shall be limited
to the purchase of not more than two percent (2%) of the issued and outstanding
stock or other

 

2



--------------------------------------------------------------------------------

securities of a corporation listed on a national securities exchange or traded
in the over-the-counter market. In addition, to the extent such activities do
not conflict with or materially interfere with the performance of your duties
hereunder, you shall not be precluded from:

(a) participating in charitable, civic, educational, professional, community or
industry affairs;

(b) serving on the boards of directors of non-profit organizations;

(c) serving on the boards of directors of for-profit companies; provided that
you receive the prior written approval of the person to whom you report
hereunder; and

(d) managing your passive investment in New West Records, LLC (collectively with
its affiliates, “New West”), provided, that (i) you are permitted to remain a
member of New West and, to the extent such rights and duties do not conflict
with your duties to Company hereunder, exercise all rights of a member and
fulfill all fiduciary and other duties of a member; (ii) you are permitted to
consult periodically with other investors of New West on governance or
administrative matters relating to their/your investment in New West; and
(iii) you are permitted from time to time to provide information to the officers
of New West regarding matters related to artists that were under contract or in
negotiations with New West as of January 1, 2011. As of January 1, 2011 and
while employed by Company, you will not encourage or facilitate any new business
opportunities or new relationships between New West and any recording artist or
songwriter. For purposes of clarification, except as specifically set forth in
clauses (i), (ii) and (iii) above, you shall not directly or indirectly advise
or participate in the management or business operations of New West without
Warner Music Group’s prior written consent; provided, that notwithstanding
anything in this Agreement, for a period of 30 days following January 1, 2011,
you may work with New West management to smoothly transfer your duties and
authority to them. It is agreed that New West is not a party to this Agreement
and shall not in any manner be restricted by or liable for any breach of this
Agreement.

 

  5.

Reporting and Duties: You shall at all times work under the direct supervision
and direction of the Chairman and Chief Executive Officer of Warner Music Group
Corp. (currently, Edgar Bronfman, Jr.) or, in the absence of an officer of
Warner Music Group Corp. having such title, to the senior-most executive officer
of Warner Music Group Corp. In the event of an assignment of the Agreement in
accordance with Paragraph 17(e), you shall report directly to the senior-most
executive of Warner Music Group Corp.’s successor-in-interest. From the date
your appointment as Chairman of Company becomes effective (no later than July 1,
2011) and during the remainder of the Term, you shall be the most senior

 

3



--------------------------------------------------------------------------------

executive of Company. All other employees of Company (including employees in
Company’s foreign countries) shall report exclusively, either directly to you,
or in an ascending chain of authority ending with you; provided, that, employees
of Company may have reporting lines on a “dotted-line” basis to senior
executives of Warner Music Group Corp; provided however, that during the period
prior to the date your appointment as Chairman of Company becomes effective (no
later than July 1, 2011) certain employees may report to the Chairman of Company
to the extent contracts between them and Company require that they report
directly to the Chairman. You shall have authority over the hiring and dismissal
of all of Company’s employees, subject to the authority of the officer to whom
you report and the legal and human resources policies of Company. Your duties,
authorities and responsibilities shall include (a) the overall management and
operation of Company’s worldwide business, including, without limitation,
authority over the general business affairs of the Company, A&R decisions,
entering into or terminating material agreements (including, but not limited to,
artist contracts and acquisitions or dispositions of music catalogues) and
(b) such other duties, authorities and responsibilities as may be designated by
the officer to whom you report from time to time that are not inconsistent with
your position; provided that your authority with respect to the areas set forth
in clauses (a) and (b) above shall be subject only to the authority of the
officer to whom you report and the policies of Company that are applicable to
employees generally.

 

  6. Place of Employment: You shall render services at the offices designated by
Company in the greater Los Angeles metropolitan area. In addition, Company shall
make available to you office space and support staff, as needed, at Warner Music
Inc.’s principal offices in the New York metropolitan area commensurate with
your position. Office space and support staff in other jurisdictions will be
made available to you as needed. You also agree to travel on temporary trips to
such other place or places as may be required from time to time to perform your
duties hereunder.

 

  7. Travel and Entertainment Expenses: Company shall pay or reimburse you for
reasonable expenses actually incurred or paid by you during the Term in the
performance of your services hereunder in accordance with Company’s policy for
employees at your level upon presentation of expense statements or vouchers or
such other supporting information as Company may customarily require.

 

  8. Benefits: While you are employed hereunder, you shall be entitled to all
fringe benefits generally accorded to employees of Company at your level from
time to time, including, but not limited to, medical health and accident, group
insurance and similar benefits, provided that you are eligible under the general
provisions of any applicable plan or program and Company continues to maintain
such plan or program during the Term.

 

4



--------------------------------------------------------------------------------

  9. Disability/Death: If you shall become physically or mentally incapacitated
from performing your duties hereunder, and such incapacity shall continue for a
period of six (6) consecutive months or more or for shorter periods aggregating
six months or more in any twelve-month period, Company shall have the right
(before the termination of such incapacity), at its option, to terminate your
employment under this Agreement, except if such termination would be prohibited
by law. Upon termination of your employment under this Agreement pursuant to the
foregoing, you shall continue to remain employed by Company as an at-will
employee. In the event your at-will employment with Company terminates due to
disability (as defined herein), Company shall pay to you the Basic Termination
Payments (as defined below) to the date of such termination, plus any awarded
but unpaid bonus earned with respect to any fiscal year ending on or preceding
the date of such termination. In the event of your death, your employment under
this Agreement shall automatically terminate except that Company shall pay to
your estate the Basic Termination Payments (as defined below) through the last
day of the month of your death, plus any awarded but unpaid bonus earned with
respect to any fiscal year ending on or preceding the date of such termination.
In addition, in the event your employment terminates due to your death or
disability, Company shall consider granting, in good faith, to you (or your
estate) a pro-rata discretionary annual bonus with respect to the fiscal year in
which your employment is terminated (adjusted to take into account the portion
of such fiscal year in which you rendered services), the amount of which (if
any) shall be determined by Company at its sole discretion, which shall be paid
to you (or your estate) when bonuses are paid to employees of Company generally.

 

  10. Termination by Company for Cause; Termination by You for Good Reason:

(a) Termination by Company for Cause: Company may at any time during the Term,
by written notice, terminate your employment for “Cause” (as defined below),
such Cause to be specified in the notice of termination. The following acts
shall constitute “Cause” hereunder: (i) any willful or intentional act or
omission having the effect, which effect is reasonably foreseeable at the time
of such act or omission, of injuring, to an extent that is not de minimis, the
reputation, business, business relationships or employment relationships of
Company or its affiliates; (ii) conviction of, or plea of nolo contendere to, a
misdemeanor involving theft, fraud, forgery or the sale or possession of illicit
substances or a felony; (iii) material breach of material covenants contained in
this Agreement; and (iv) repeated or continuous failure, neglect or refusal to
perform your material duties hereunder. Notice of termination given to you by
Company shall specify the reason(s) for such termination, and in the case where
a cause for termination described in clause (iii) or (iv) above shall be
susceptible of cure, and such notice of termination is the first notice of
termination given to you for such reason, if you fail to cure such cause for
termination within fifteen (15) business days after the date of such notice,
termination shall be effective upon the expiration of such fifteen-day period,
and if you cure such cause within such

 

5



--------------------------------------------------------------------------------

fifteen-day period, such notice of termination shall be ineffective. In all
other cases, notice of termination shall be effective on the date thereof. In
the event of a termination of your employment for Cause, Company shall pay to
you the Basic Termination Payments.

(b) Termination by You for Good Reason: (i) For purposes of this Paragraph
10(b), Company shall be in breach of its obligations to you hereunder if there
shall have occurred any of the following events (each such event being referred
to as a “Good Reason”): (A) any reduction in your title shall have been put into
effect; (B) a material reduction in your reporting or your duties, authorities
or responsibilities as provided in Paragraph 5 hereof shall have been put into
effect; (C) any monies required to be paid to you hereunder shall not be paid
when due or Company fails to grant the stock options in accordance with
Paragraph 3(c); (D) Company requires you to relocate your primary residence
outside the greater Los Angeles metropolitan area in order to perform your
duties to Company hereunder; or (E) Company assigns its rights and obligations
under this Agreement in contravention of the provisions of Paragraph 17(e)
below.

(ii) You may exercise your right to terminate the Term of this Agreement for
Good Reason pursuant to this Paragraph 10(b) by notice given to Company in
writing specifying the Good Reason for termination within sixty (60) days after
the occurrence of any such event constituting Good Reason, otherwise your right
to terminate this Agreement by reason of the occurrence of such event shall
expire and shall be deemed to have permanently lapsed. Any such termination in
compliance with the provisions of this Paragraph 10(b) shall be effective thirty
(30) days after the date of your written notice of termination, except that if
Company shall cure such specified cause within such thirty-day period, you shall
not be entitled to terminate the term of this Agreement by reason of such
specified Good Reason and the notice of termination given by you shall be null
and void and of no effect whatsoever.

 

  11. Consequences of Breach by Company or Non-renewal:

(a) In the event of a “Special Termination” (as defined below) of your
employment, your sole remedy shall be that, upon your execution of a Release (as
defined below), Company shall pay to you the “Special Termination Payments” (as
defined below), and in the event of a “Qualifying Non-renewal” (as defined
below), your sole remedy shall be that, Company shall pay to you the
“Non-renewal Payments” (as defined below) provided, Company will cease making
Termination Payments (as defined below) if you do not deliver the signed Release
within the time period set forth in the Release. Special Termination Payments
and Non-renewal Payments are sometimes herein referred to collectively as the
“Termination Payments.”

 

6



--------------------------------------------------------------------------------

(b) The “Basic Termination Payments” shall mean any accrued but unpaid salary,
accrued vacation pay in accordance with Company policy, any unreimbursed
expenses pursuant to Paragraph 7, plus all other payments, benefits or fringe
benefits, if any, to which you are entitled under the terms of any applicable
compensation arrangement or benefit, equity or fringe benefit plan or program or
grant, in each case to the date on which your employment terminates pursuant to
an event described in subparagraph (d) or (f), below, as applicable (the
“Termination Date”).

(c) A “Release” shall mean a release agreement in the form attached hereto as
Exhibit A.

(d) A “Special Termination” shall have occurred in the event that (i) Company
terminates your employment hereunder other than pursuant to Paragraphs 9 or
10(a) hereof, or (ii) you terminate this Agreement pursuant to Paragraph 10(b)
hereof.

(e) “Special Termination Payments” shall mean (i) the Basic Termination

Payments; plus (ii) the greater of (A) the “Severance Amount” (as defined below)
and (B) the sum of $1,700,000. In addition, Company shall (X) pay to you any
awarded but unpaid bonus earned with respect to any fiscal year ending on or
preceding the Termination Date and (Y) consider granting to you a pro-rata
discretionary annual bonus with respect to the partial fiscal year in which your
employment is terminated (adjusted to take into account the portion of such
fiscal year in which you rendered services), the amount of which (if any) shall
be determined by Company at its sole discretion, which shall be paid to you when
bonuses are paid to employees of Company generally.

(f) A “Qualifying Non-renewal” shall have occurred in the event that, at the end
of the Term: (i) Company declines to offer you continued employment with Company
or one of its affiliates; or (ii) Company offers you continued employment with
Company or one of its affiliates at a salary or target bonus lower than your
salary or target bonus as in effect on the last day of the Term, or containing
severance provisions less favorable to you than the severance provisions set out
in this paragraph 11, and you elect to decline such offer and terminate your
employment with Company.

(g) The “Non-renewal Payments” shall mean (i) the amount of severance pay (the
“Severance Amount”) that would have been payable to you under Company policy as
in effect on the Termination Date had you not been subject to an employment
agreement with Company, plus; (ii) the Basic Termination Payments. Company shall
(A) pay to you any awarded but unpaid bonus earned with respect to any fiscal
year ending on or preceding the Termination Date and (B) consider granting, in
good faith, to you a pro-rata discretionary annual bonus with respect to the
fiscal year in which your employment is terminated (adjusted to take into
account the portion of

 

7



--------------------------------------------------------------------------------

such fiscal year in which you rendered services), the amount of which (if any)
shall be determined by Company at its sole discretion, which shall be paid to
you when bonuses are paid to employees of Company generally.

(h) Any Termination Payments payable to you under Paragraph 11(e) or (g) above
shall be made by Company in accordance with its regular payroll practices by
payment of your salary at the same rate as was in effect as of the Termination
Date for the applicable period as is necessary to cause the full amount due
under such clause to be paid (the “Payment Period”); provided that if the total
Termination Payments payable to you exceed an amount equal to fifty-two weeks of
your salary, then the Termination Payments payable to you shall be made in equal
periodic payments to you (at such times as Company makes payroll payments to its
employees generally) during the fifty-two week period immediately following the
date on which your employment terminates. In addition, such Termination Payments
shall commence on the next possible pay cycle following the Termination Date;
provided that Company shall cease making such payments if the Release is not
executed in full within the time period set forth in the Release. Until the
earlier of (i) the last date of the Payment Period or (ii) the date on which you
become eligible for another medical insurance plan, Company shall continue to
provide you and your eligible family members with coverage under Company’s
medical plans in accordance with the terms of such plans, and you shall be
entitled to no other benefits during such period.

(i) In the event you elect not to execute and deliver a Release in connection
with a Special Termination or a Qualifying Non-renewal, Company shall only be
obligated to pay to you the Basic Termination Payments. Following the delivery
of an executed Release pursuant to this Paragraph 11, you shall have no duty to
seek substitute employment, and Company shall have no right of offset against
any amounts paid to you under this Paragraph 11 with respect to any compensation
or fees thereafter received by you from any employment thereafter obtained or
consultancy arrangement thereafter entered into by you.

 

  12.

Confidential Matters: You shall keep secret all confidential matters of Company
and its affiliates (for purposes of this Paragraph 12 only, “Company”), and
shall not disclose them to anyone outside of Company, either during or after
your employment with Company, except with Company’s written consent. The
foregoing shall not apply to information that (i) was widely known to the public
prior to its disclosure to you; (ii) becomes generally known to the public
subsequent to disclosure to you through no wrongful act of you or any of your
representatives; (iii) you are required to disclose by applicable law,
regulation or legal process or (iv) is disclosed to enforce the terms of this
Agreement or any other agreement between you and Company or its affiliates. You
shall deliver promptly to Company upon termination of your employment, or at any
time Company may reasonably request, all confidential memoranda, notes, records,
reports and other documents (and all copies thereof) relating to the business of

 

8



--------------------------------------------------------------------------------

Company which you may then possess or have under your control; provided, that
you may retain a copy of your rolodex and similar address books so long as such
items only contain contact information.

 

  13. Non-Solicitation: While you are employed by Company and for a period of
one year after your employment with Company ends for any reason, you shall not,
without the prior written consent of Company, directly or indirectly, as an
employee, agent, consultant, partner, joint venturer, owner, officer, director,
member of any other firm, partnership, corporation or other entity, or in any
other capacity: (a) induce (or attempt to induce) a breach or disruption of the
contractual relationship between the Company (including any affiliate of Company
or a label distributed by Company or an affiliate of Company) and any recording
artist (including a duo or a group), publisher or songwriter (including a
recording artist or songwriter who has contracted through a furnishing entity)
(“Company Artist”); (b) use Company’s trade secrets or confidential information
to solicit, induce or encourage any Company Artist to end its relationship with
the Company; or (c) solicit, induce or encourage any employees of the Company or
of Company’s affiliates in the United States to leave their employment.
Notwithstanding the foregoing, the provisions of this Paragraph 13 shall not be
violated by (i) general advertising or solicitation not specifically targeted at
Company-related persons or entities, (ii) you serving as a reference, upon
request, for any employee of the Company or any of its affiliates, or
(iii) actions taken by any person or entity with which you are associated if you
are not personally involved in any manner in the matter and have not identified
such Company-related person or entity for soliciting or hiring.

 

  14. Results and Proceeds of Employment: You acknowledge that Company shall own
all rights of every kind and character throughout the world in perpetuity in and
to any material and/or ideas written, suggested or in any way created by you
hereunder and all other results and proceeds of your services hereunder,
including, but not limited to, all copyrightable material created by you within
the scope of your employment. You agree to execute and deliver to Company such
assignments or other instruments as Company may reasonably require from time to
time to evidence Company’s ownership of the results and proceeds of your
services.

 

  15.

Indemnity: Company agrees to indemnify you against expenses (including but not
limited to final judgments and amounts paid in settlement to which Company has
consented in writing, which consent shall not be unreasonably withheld) in
connection with litigation against you arising out of the performance of your
duties hereunder; provided that (a) the foregoing indemnity shall only apply to
matters for which you perform your duties for Company in good faith and in a
manner you reasonably believe to be in or not opposed to the best interests of
Company and not in contravention of the instructions of any senior officer of
Company and (b)

 

9



--------------------------------------------------------------------------------

you shall have provided Company with prompt notice of the commencement of any
such litigation. Company will provide defense counsel selected by Company. You
agree to cooperate in connection with any such litigation.

 

  16. Notices: All notices, requests, consents and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given if delivered personally or sent by prepaid courier, or
mailed first-class, postage prepaid, by registered or certified mail, return
receipt requested, as follows:

 

TO YOU:

   TO COMPANY:

Cameron Strang

To your most recent home address as

provided in Company’s records.

  

Warner/Chappell Music, Inc.

10585 Santa Monica Boulevard

Los Angeles, CA 90025

Attn: Vice President, Global Human

Resources

With a copy to:

  

With a copy to:

Proskauer Rose LLP

1585 Broadway

New York, NY 10036-8299

Attn: Ira G. Bogner, Esq.

  

Warner Music Inc.

75 Rockefeller Plaza

New York, New York 10019

Attn: General Counsel

Either you or Company may change the address to which notices are to be sent by
giving written notice of such change of address to the other in the manner
herein provided for giving notice.

 

  17. Miscellaneous:

(a) You represent and warrant as follows: (i) you are free to enter into this
Agreement and to perform each of the terms and covenants hereunder; (ii) you are
not restricted or prohibited, contractually or otherwise, from entering into and
performing this Agreement and that your execution and performance of this
Agreement is not a violation or breach of any other agreement and (iii) you have
not disclosed to the Company or any officer or other affiliate of the Company
any proprietary information or trade secrets of any former employer. You further
covenant that you shall not enter into any other agreements (including an
extension or amendment of any agreement) that would restrict or prohibit you
from entering into or performing under this Agreement.

(b) You acknowledge that while you are employed hereunder you will comply with
Company’s conflict of interest policy and other corporate policies

 

10



--------------------------------------------------------------------------------

communicated to you in writing or made available to you on Company’s website,
including, but not limited to, the requirements of Company’s compliance and
ethics program, as in effect from time to time, of which you are made aware. All
payments made to you hereunder shall be subject to applicable withholding and
social security taxes and other ordinary and customary payroll deductions.

(c) You acknowledge that services to be rendered by you under this Agreement are
of a special, unique and intellectual character which gives them peculiar value,
and that a breach or threatened breach of any provision of this Agreement
(particularly, but not limited to, the provisions of Paragraphs 4 and 12
hereof), will cause Company immediate irreparable injury and damage which cannot
be reasonably or adequately compensated in damages in an action at law.
Accordingly, without limiting any right or remedy which Company may have in such
event, you specifically agree that Company shall be entitled to injunctive
relief to enforce and protect its rights under this Agreement. The provisions of
this Paragraph 17(c) shall not be construed as a waiver by Company of any rights
which Company may have to damages or any other remedy or by you as a waiver by
you of any rights which you may have to offer fact-based defenses to any request
made by Company for injunctive relief.

(d) This Agreement sets forth the entire agreement and understanding of the
parties hereto, and supersedes and terminates any and all prior agreements,
arrangements and understandings. No representation, promise or inducement has
been made by either party that is not embodied in this Agreement, and neither
party shall be bound by or liable for any alleged representation, promise or
inducement not herein set forth.

If, notwithstanding the provisions of the foregoing paragraph, any provision of
this Agreement or the application hereof is held to be wholly invalid, such
invalidity shall not affect any other provisions or application of this
Agreement that can be given effect without the invalid provisions or
application, and to this end the provisions of this Agreement are hereby
declared to be severable.

(e) The provisions of this Agreement shall inure to the benefit of the parties
hereto, their heirs, legal representatives, successors and permitted assigns.
This Agreement, and your rights and obligations hereunder, may not be assigned
by you. Company may assign its rights, together with its obligations, hereunder
in connection with any sale, transfer or other disposition of all or a
substantial portion of the stock or assets of Company or Warner Music Inc.;
provided that any such successor shall expressly assume this Agreement,
including, without limitation, Paragraph 11 of this Agreement.

(f) Nothing contained in this Agreement shall be construed to impose any
obligation on Company to renew this Agreement. This Agreement may be

 

11



--------------------------------------------------------------------------------

amended, modified, superseded, canceled, renewed or extended, and the terms or
covenants hereof may be waived, only by a written instrument executed by both of
the parties hereto, or in the case of a waiver, by the party waiving compliance.
Neither the continuation of employment nor any other conduct shall be deemed to
imply a continuing obligation upon the expiration of this Agreement. Upon the
expiration of the Term of this Agreement, the continuation of your employment
(if applicable) shall be deemed “at-will.” Accordingly, upon the expiration of
the Term, your employment with Company shall not be subject to a defined term,
but rather, you may terminate your employment with Company at any time and for
any reason and Company may terminate your employment at any time and for any
reason, and accordingly, in the event of such termination by either party after
the expiration this Agreement, only the provisions of the Agreement which
specify that they survive the expiration of the Term shall survive, and all
other provisions of the Agreement, including the provisions relating to Special
Termination Payments, shall not apply. The failure of either party at any time
or times to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce the same. No waiver by either party
of the breach of any term or covenant contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.

(g) This Agreement shall be governed by and construed according to the laws of
the State of California as applicable to agreements executed in and to be wholly
performed within such State.

 

  18.

Section 409A: This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and will be interpreted
in a manner intended to comply with Section 409A of the Code. References under
this Agreement to a termination of your employment shall be deemed to refer to
the date upon which you have experienced a “separation from service” within the
meaning of Section 409A of the Code. Notwithstanding anything herein to the
contrary, (i) if at the time of your separation from service with the Company
you are a “specified employee” as defined in Section 409A of the Code (and any
related regulations or other pronouncements thereunder) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to you) until the date that is six months following your separation
from service (or the earliest date as is permitted under Section 409A of the
Code), at which point all payments deferred pursuant to this Paragraph 18 shall
be paid to you in a lump sum and (ii) if any other payments of money or other
benefits due to

 

12



--------------------------------------------------------------------------------

you hereunder could cause the application of an accelerated or additional tax
under Section 409A of the Code, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A of the Code, or otherwise such payment or other benefits shall be
restructured, to the extent possible, in a manner, determined by the Company,
that does not cause such an accelerated or additional tax. To the extent any
reimbursements or in-kind benefits due to you under this Agreement constitute
“nonqualified deferred compensation” under Section 409 A of the Code, any such
reimbursements or in-kind benefits shall be paid to you in a manner consistent
with Treas. Reg. Section 1.409A-3(i)(1)(iv). Each payment made under this
Agreement shall be designated as a “separate payment” within the meaning of
Section 409A of the Code. For the avoidance of doubt, any continued health
benefit plan coverage that you are entitled to receive following your
termination of employment is expected to be exempt from Section 409A of the Code
and, as such, shall not be subject to delay pursuant to this paragraph. In no
event may you, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement that is considered nonqualified deferred
compensation.

If the foregoing correctly sets forth our understanding, please sign below and
return this agreement to Company.

 

Very truly yours,

WARNER/CHAPPELL MUSIC, INC.

By:  

/s/ Paul M. Robinson

 

Accepted and Agreed:

/s/ Cameron Strang

Cameron Strang

 

13



--------------------------------------------------------------------------------

SEPARATION AGREEMENT AND RELEASE

This SEPARATION AGREEMENT AND RELEASE (“Agreement”) is between
            (“you”) and                 (the “Company”). You and the Company
agree as follows:

1. Separation Date. Your employment with the Company will end on
                (the “Separation Date”). As of the Separation Date, you will
have no further authority or responsibilities as an employee of the Company.
Also as of the Separation Date: (i) your employment under the Employment
Agreement between you and the Company dated                 (the “Employment
Agreement”), will terminate, with no liability to either you or the Company,
except as specifically set out in this Agreement [and (ii) you shall also resign
as an officer of the Company and its subsidiaries and affiliates (if applicable)
by further agreeing to execute promptly at the request by the Company any
additional documents necessary to effectuate such resignations (if applicable).]

2. Separation Benefits. The following separation benefits are in exchange for
the promises you are making in this Agreement, and specifically the release in
Paragraph 6(a), provided that this Agreement is executed in full no later than
21 calendar days and not revoked pursuant to Paragraph 14(b) below following the
date you receive this Agreement:

(a) The Company will pay you severance in the form of salary continuation,
consistent with regular payroll practices. The severance will equal a total of
[WEEKS OF SEVERANCE] weeks, continuing from [DAY AFTER SEPARATION DATE] to
[SEVERANCE END DATE] (the “Payment Period”), at a rate of $[SALARY RATE] per
year (less required withholdings), for a total gross payment of $[TOTAL
SEVERANCE]. Such payments shall commence on the next possible pay cycle
following the Separation Date; provided that Company shall cease making such
payments if this Agreement is not executed in full within 21 calendar days
following the date you received this Agreement or if you revoke this Agreement
during the revocation period described herein. You are not required to seek
other employment to receive these payments, and the Company will not reduce your
severance if you obtain other earnings. However, if you become re-employed with
any Warner Music Inc. company before the end of the Payment Period, your
severance pay will stop as of the date you begin that employment.

(b) The Company will continue to provide you and your dependent family members
with coverage under the Company’s medical, dental and vision plans (to the
extent those dependents are currently eligible for such coverage under the terms
of the applicable programs) until the earlier of (i) the last day of the month
in which the Payment Periods ends or (ii) the date you become eligible for
another medical insurance plan.

 

14



--------------------------------------------------------------------------------

(c) During the Payment Period, you will continue to participate in the Company’s
basic life insurance plan as if you were a full-time employee of the Company,
subject to the terms and conditions of the plan.

3. Vacation Pay. The Company will pay you any accrued and unused vacation time
through the Separation Date.

4. No other Payments or Benefits: You acknowledge and agree that, other than the
payments and benefits expressly set forth in this Agreement, you have received
all compensation to which you are entitled from the Company, and you are not
entitled to any other payments or benefits from the Company.

5. COBRA Benefits. Under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), as amended, you may have the right, at your expense, to elect to
continue your and/or your dependents’ current medical health insurance coverage
including dental and vision insurance coverage under the group insurance plan
maintained by the Company. Further information regarding COBRA’s coverage,
including enrollment forms and premium quotations, will be sent to you
separately.

6. Mutual Waiver and Release.

(a) Waiver and Release by You. You agree that you are not otherwise entitled to
receive the separation benefits described in Paragraph 2, and that these
benefits are sufficient consideration for the following Waiver and Release.

(i) In exchange for the payments and other benefits you are receiving under this
Agreement, you agree to waive, release and forever discharge the Company, its
successors, parents, subsidiaries and affiliates, and their respective
directors, officers, agents, representatives and employees (the “Company Group”)
from all claims of any kind, except as provided below. You release the Company
Group from liability for any claims or damages you may have against it as of the
date you sign this Agreement, whether those claims are known to you or unknown,
except for claims (A) that cannot be waived or released under the law; (B) for
rights under your equity awards as provided in the applicable equity plan or
award agreement, (C) for any right to indemnification under applicable corporate
law, the Employment Agreement, the by-laws or certificate of incorporation of
the Company or any affiliate, or any agreement between you and the Company or
any affiliate, or (D) for any rights as an insured under any director’s and
officer’s liability insurance policy. Your release includes all claims relating
to the Employment Agreement, your employment with the Company, your benefits
through the Company, or the termination of your employment, whether arising
under common law, federal, state or local law, regulation, ordinance or order.
Examples of claims waived and released by you include, but are not limited to,
any alleged violation of the following laws and other sources of legal rights,
as amended:

 

  •  

Title VII of the Civil Rights Act of 1964;

 

  •  

Sections 1981 through 1988 of Title 42 of the United States Code;

 

15



--------------------------------------------------------------------------------

  •  

the Employee Retirement Income Security Act of 1974 (“ERISA”) (except for any
vested benefits under any tax qualified benefit plan);

 

  •  

the Immigration Reform and Control Act of 1986;

 

  •  

the Americans with Disabilities Act of 1990;

 

  •  

the Age Discrimination in Employment Act of 1967;

 

  •  

the Worker Adjustment and Retraining Notification Act;

 

  •  

the Occupational Safety and Health Act;

 

  •  

the Rehabilitation Act of 1973;

 

  •  

the Fair Credit Reporting Act;

 

  •  

the Sarbanes-Oxley Act of 2002, to the extent permitted by law;

 

  •  

the Family and Medical Leave Act;

 

  •  

the Equal Pay Act;

 

  •  

the California Family Rights Act- Cal. Gov’t Code §12945.2 et seq.;

 

  •  

the California Fair Employment and Housing Act – Cal. Gov’t Code § 12900
et seq.;

 

  •  

the California Unruh Civil Rights Act – Civ. Code § 51 et seq.;

 

  •  

the California Sexual Orientation Bias Law – Cal. Lab. Code § 1101 et seq.;

 

  •  

the Statutory provisions Regarding the Confidentiality of AIDS Information– Cal.
Health & Safety Code §120775 et seq.;

 

  •  

the California Confidentiality of Medical Information – Cal. Civ. Code § 56
et seq.;

 

  •  

the California Smokers’ Rights Law – Cal. Lab. Code § 96;

 

  •  

the Statutory Provision Regarding Retaliation/Discrimination for Filing a
Workers Compensation Claim – Cal. Lab. Code § 132a (1) to (4);

 

  •  

the California Parental Leave Law – Cal. Lab. Code § 230.7 et seq.;

 

  •  

the California Apprenticeship Program Bias Law – Cal. Lab. Code § 3070 et seq.;

 

  •  

the California Wage Payment Act, as amended;

 

  •  

the California Equal Pay Law – Cal. Lab. Code § 1197.5 et seq.;

 

16



--------------------------------------------------------------------------------

  •  

the California Whistleblower Protection Law – Cal. Lab. Code § 1102-5(a) to (c);

 

  •  

the California Military Personnel Bias Law – Cal. Mil. & Vet. Code § 394
et seq.;

 

  •  

the Statutory Provision Regarding California Family and Medical Leave – Cal.
Lab. Code § 233;

 

  •  

the Statutory Provisions Regarding California Electronic Monitoring of Employees
– Cal. Lab. Code § 435 et seq.;

 

  •  

the California Occupational Safety and Health Act, as amended, California Labor
Code § 6300 et seq., and any applicable regulations thereunder;

 

  •  

the California Consumer Reports: Discrimination Law – Cal. Civ. Code § 1786.10
et seq.;

 

  •  

the California Political Activities of Employees Act – Cal. Lab. Code § 1101
et seq.;

 

  •  

the California Domestic Violence Victim Employment Leave Act – Cal. Lab. Code
§ 230.1;

 

  •  

the California Voting Leave Law – Cal. Elec. Code § 14350 et seq.;

 

  •  

the California Court Leave Law – Cal. Lab. Code § 230;

 

  •  

the other provisions of the California Labor Code that lawfully may be released;

 

  •  

the Los Angeles AIDS-Based Discrimination Ordinance, Los Angeles Municipal
Ordinance §45.80 et seq., as amended;

 

  •  

any other federal, state, local or other law, rule, regulation, constitution,
code, guideline or ordinance;

 

  •  

any public policy, contract, tort law or common law;

 

  •  

or any statute, common law, agreement or other basis for seeking or recovering
any award of costs, fees or other expenses, including but not limited to
attorneys’ fees and/or costs.

(ii) Nothing in this Waiver and Release prevents you from filing a charge with
an administrative agency or cooperating with the investigation of such a charge.
However, you waive your right to any personal relief for claims that you have
released, including lost wages, salary, benefits, money damages, attorneys’
fees, costs, reinstatement or any other legal or equitable relief. You waive
such personal relief even if it is sought on your behalf by an agency, a
governmental authority, or a person claiming to represent you and/or any member
of a class.

 

17



--------------------------------------------------------------------------------

(b) Waiver and Release by the Company. The Company waives, releases, and forever
discharges you from all claims the Company may have against you as of the date
it signs this Agreement under any common law, federal, state or local law,
regulation, ordinance or order, arising out of your employment with the Company.

7. No Admission. You and the Company each acknowledge that nothing in this
Agreement is an admission of liability or wrongdoing by either you or the
Company.

8. Confidentiality and Non-Disclosure. You shall keep secret all confidential
matters of the Company and its affiliates (for purposes of this paragraph 8
only, “Company”), including, without limitation, the terms of any agreements
including this Agreement between Company or any of its affiliates and any third
party, and shall not disclose them to anyone outside of the Company except with
the Company’s written consent. The foregoing shall not apply to information that
(i) was widely known to the public prior to its disclosure to you; (ii) becomes
generally known to the public subsequent to disclosure to you through no
wrongful act of you or any of your representatives; (iii) you are required to
disclose by applicable law, regulation or legal process or (iv) is disclosed to
enforce the terms of this Agreement or any other agreement between you and the
Company or its affiliates. You shall not during the one-year period following
the date hereof, without the prior written approval of the Executive
Vice-President and Chief Communications Officer for Warner Music Group, discuss
any “Company Topic” (as defined below) with any press or media representative,
nor shall you provide any information regarding any Company Topic to any press
or media representative. “Company Topic” shall mean any matter relating to
Company or its affiliates, including any of their respective employees or
artists.

9. Reasonable Assistance. To the extent allowed by law and upon the receipt of
reasonable notice from the Company (including outside counsel), you agree to
provide reasonable assistance to the Company in the prosecution, defense or
pursuit of any matter in which you were involved during your employment. The
Company will take into good-faith reasonable consideration your personal and
business affairs that may conflict with such reasonable assistance. You also
agree not to voluntarily aid or assist any legal action or proceeding filed by
third parties against the Company, unless your participation is protected or
required under the law. Upon presentation of appropriate documentation, the
Company shall pay or reimburse you for all reasonable out-of-pocket travel,
duplicating, telephonic or other expenses incurred by you in complying with this
paragraph 9.

10. Protected Disclosures and Statements. Nothing in this Agreement prohibits
you from responding truthfully to a lawfully-issued subpoena, court order, or
other binding request by a regulatory agency or governmental authority. However,
you agree to notify the General Counsel of Warner Music Group within 24 hours of
receiving a subpoena or court order to publish or disclose any trade secrets or
Confidential Information.

11. Return of Property. You agree to promptly return to the Company all property
of the Company in your possession, including, but not limited to: keys,
identification cards, files, records, credit cards, electronic equipment, and
books and manuals issued to you by the Company; provided,

 

18



--------------------------------------------------------------------------------

that you may retain a copy of your rolodex and similar address books so long as
such items only contain contact information.

12. Corporate Card Pay-Off Requirement. You acknowledge that any outstanding
balances on corporate credit cards provided to you by the Company have been paid
in full, or will be fully paid prior to the due date specified by the credit
card provider. Company reserves the right to cease payment of separation
benefits under this Agreement if Employee’s corporate credit card balance is not
paid off in full within 7 days of the due date.

13. Non-Solicitation. For a period of one year after the Separation Date, you
shall not, without the prior written consent of Company, directly or indirectly,
as an employee, agent, consultant, partner, joint venturer, owner, officer,
director, member of any other firm, partnership, corporation or other entity, or
in any other capacity: (a) induce (or attempt to induce) a breach or disruption
of the contractual relationship between the Company (including any affiliate of
Company or a label distributed by Company or an affiliate of Company) and any
recording artist (including a duo or a group), publisher or songwriter
(including a recording artist or songwriter who has contracted through a
furnishing entity) (“Company Artist”); (b) use Company’s trade secrets or
confidential information to solicit, induce or encourage any Company Artist to
end its relationship with the Company; or (c) solicit, induce or encourage any
employees of the Company or of Company’s affiliates in the United States to
leave their employment. Notwithstanding the foregoing, the provisions of this
Paragraph 13 shall not be violated by (i) general advertising or solicitation
not specifically targeted at Company-related persons or entities, (ii) you
serving as a reference, upon request, for any employee of the Company or any of
its affiliates, or (iii) actions taken by any person or entity with which you
are associated if you are not personally involved in any manner in the matter
and have not identified such Company-related person or entity for soliciting or
hiring.

14. Representations and Effective Date.

(a) Consideration Period. You acknowledge that you have been advised to discuss
this Agreement with an attorney and other professional persons unrelated to the
Company before you sign it, and that you have been given the time necessary to
seek such advice and counsel. You have had at least 21 days to consider this
Agreement. You also agree that the 21-day consideration period will not restart
if changes, material or immaterial, are made to this Agreement, and you waive
any right you might have to restart the running of the 21-day consideration
period. You acknowledge that you have read this Agreement and that you have
signed this Agreement freely and voluntarily, with full knowledge of all
material facts.

(b) Revocation Period. You understand you may revoke this Agreement within seven
days of its execution, by notifying the Company in writing of your desire to
revoke the Agreement. If you revoke this Agreement, the Agreement will have no
legal effect. The provisions of this Agreement including any payments due to you
are not binding on the Company until eight days after the execution of this
Agreement by you. This Agreement will become binding and enforceable on the
eighth day after it is signed by you.

 

19



--------------------------------------------------------------------------------

15. It is the Company’s and your intention that this Agreement be effective as a
full and final accord and satisfaction and release of each and every matter
referred to by its terms. You and the Company acknowledge that you are each
familiar with Section 1542 of the Civil Code of the State of California, which
provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR”

You and the Company waive and relinquish any right and benefit which you and the
Company have or may have under Section 1542 to the full extent that may lawfully
be waived.

16. Complete Agreement. This Agreement reflects the final and complete Agreement
between you and the Company with respect to the subjects addressed by it. This
Agreement supersedes any and all prior agreements between you and the Company,
including the Employment Agreement. No modification or waiver of the terms of
this Agreement will be valid unless made in writing and signed by an officer of
the Company and you.

17. Severability. If any provision of this Agreement is ruled invalid, that will
not affect any other provisions of this Agreement that can be given effect
without the invalid provision. The provisions of this Agreement are severable.

18. Choice of Law. This Agreement will be governed by and construed according to
the laws of the State of California, without regard to any choice of law
provisions.

19. 409A Statement. This Agreement is intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (“409A”). It will be interpreted
in a manner intended to comply with Section 409A. References in this Agreement
to a termination of your employment refer to the date you experience a
“separation from service” within the meaning of Section 409A.

(a) This subsection applies only if you are a “specified employee” under
Section 409A at the time of your separation from service with the Company. If
you are, and if deferring the start of payments or benefits otherwise payable to
you as a result of that separation is necessary to prevent an accelerated or
additional tax under Section 409A, then the Company will defer starting to pay
such to you until the date that is (i) six months following your separation from
service or (ii) the earliest date permitted under Section 409A. At that point,
all payments deferred pursuant to this subsection will be paid to you in a
lump-sum and without any reduction in the payments or benefits ultimately given
to you. This provision supersedes any terms in this Agreement to the contrary.

 

20



--------------------------------------------------------------------------------

(b) Also, if any other payments of money or other benefits due to you under this
Agreement could cause the application of an accelerated or additional tax under
Section 409A, such payments or other benefits will be deferred if deferral will
make them compliant with Section 409A. Otherwise, such payment or other benefits
will be restructured, to the extent possible, in a manner determined by the
Company that does not cause such an accelerated or additional tax. This
provision supersedes any terms in this Agreement to the contrary.

(c) To the extent any reimbursements or in-kind benefits due to you under this
Agreement constitute “nonqualified deferred compensation” under Section 409A,
they will be paid to you in a manner consistent with Treasury Regulation
Section 1.409A-3(i)(1)(iv). Each payment made under this Agreement will be
designated as a “separate payment” within the meaning of Section 409A. In no
event may you, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement that is considered nonqualified deferred
compensation.

 

Date:

               

[EMPLOYEE NAME]

      [COMPANY NAME]

Date:

       

By:

   

 

21